 
 
IV 
108th CONGRESS
2d Session
H. RES. 733 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2004 
Mr. Bereuter (for himself, Mr. Wexler, and Mr. Wilson of South Carolina) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Calling on the Government of Libya to review the legal actions taken against several Bulgarian medical workers. 
 
Whereas on February 9, 1999, Libyan authorities detained a group of Bulgarian medical workers stationed at the Al-Fatih hospital in Benghazi; 
Whereas in March 1999, Libyan authorities notified the Government of Bulgaria that 5 members of the group of medical workers were being detained on a warrant accusing the medical workers of participating in a foreign intelligence-supported conspiracy against Libya by infecting over 400 Libyan children at the Al-Fatih hospital with blood products contaminated with the human immunodeficiency virus (HIV); 
Whereas in February 2002, after a period of investigation, the Libyan People’s Court decided that there was not enough evidence to substantiate the accusations of conspiracy against Libya and dismissed the case referring it back to the criminal court in Benghazi where the medical workers were prosecuted for deliberately causing HIV infections of the children; 
Whereas throughout the lengthy trial, which was marked by accusations of irregularities and gross violations of Libyan law on the part of the prosecution and the court itself, numerous experts in the area of HIV/AIDS testified that there was inadequate and inconsistent evidence offered to affirm that the children were deliberately infected by the medical workers; 
Whereas on May 6, 2004, the criminal court found the 5 Bulgarian medical workers guilty of deliberately infecting the Libyan children with HIV and sentenced them to death by firing squad; 
Whereas the United States Government, the European Union, and the Council of Europe have all expressed deep concerns with respect to the conduct of the investigation and trial of the medical workers and the lack of compelling evidence to suggest that the defendants had any involvement in the HIV epidemic; and 
Whereas in the process of developing bilateral relations with the Government of Libya, the treatment of United States citizens and foreign nationals living or working in Libya, and in particular the resolution of the matter involving the Bulgarian medical workers, should be a factor in considering further improvements in United States-Libyan relations: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its sympathies for those Libyan children infected with the human immunodeficiency virus (HIV) and its condolences to the families of those children who have died from the acquired immune deficiency syndrome (AIDS); 
(2)raises serious concerns regarding the conduct and fairness of the investigations and trial and the lack of compelling evidence regarding the allegations of criminal intent on the part of the Bulgarian medical workers; 
(3)expresses its deep dismay over the recent verdict by the Libyan court and the harsh sentence imposed on the Bulgarian medical workers and urges the Government of Libya to review the case, reconsider the verdict, and consider the possibility of withdrawing the charges and releasing the defendants; and 
(4)affirms the support of the United States for the Government of Bulgaria and its efforts to reach a just and final resolution of this matter. 
 
